office_of_chief_counsel internal_revenue_service memorandum number release date cc nta slhartford preno-132126-09 uilc date date third party communication none date of communication not applicable to caroline antonucci supervisory program analyst tas - field systemic advocacy from susan l hartford technical advisor to the special counsel national_taxpayer_advocate subject interpretation of sec_3406 and irm backup withholding provisions this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 do the backup withholding provisions in sec_3406 and irm contradict each other is the irs always required to stop backup withholding within days after determining that one of the conditions listed in sec_3406 has been satisfied conclusion sec_1 the backup withholding provisions in sec_3406 and irm do not contradict each other the irc provides the deadline by which the irs has to take action to stop the withholding from occurring while the irm provides the deadline by which withholding is normally discontinued no the irs is not required to stop backup withholding within days after determining that one of the conditions listed in sec_3406 has been satisfied the days is the number of days the irs has to take action to stop the withholding from occurring in situations where there was no payee preno-132126-09 underreporting or there is a hardship caused or soon to be caused by the withholding background sec_3406 requires a payor to withhold income_tax from reportable payments to recipients if a the payee fails to furnish a taxpayer identifying number tin to the payor in the manner required b the secretary notifies the payor that the tin furnished by the payee is incorrect c there has been a notified_payee_underreporting described in sec_3406 or d there has been a payee certification failure described in sec_3406 the tax is withheld at a rate of percent sec_1 a a reportable_payment is defined as any reportable_interest_or_dividend_payment and any other_reportable_payment sec_3406 the term other_reportable_payment is defined as any payment of a kind and to a payee required to be shown on a return required under the following sections of the internal_revenue_code 6041a a 6050a 6050n or 6050w sec_3406 a payor of a reportable_payment is defined as a person required to file a return for that reportable_payment sec_3406 the irs is required to take action to stop backup withholding if it determines that i there was no payee underreporting ii any payee underreporting has been corrected and any_tax penalty or interest with respect to the payee underreporting has been paid iii withholding under subsection a c has caused or would cause undue_hardship to the payee and it is unlikely that any payee underreporting by such payee will occur again or iv there is a bona_fide dispute as to whether there has been any payee underreporting sec_3406 see also sec_31_3406_c_-1 preno-132126-09 irm provides detailed guidance for the backup withholding program and explains that the irs has two separate backup withholding programs - the b program which deals with payors who file information returns with incorrect or missing tins - and the c program which deals with payees who have underreported their interest or dividend income or failed to file a tax_return reporting the income see irm and the irs sends a c notice to a taxpayer payee who has underreported a reportable_payment or who has failed to pay the tax penalty and interest on the reportable_payment see eg cp backup withholding notification this memorandum specifically addresses when and how the irs must take action to stop backup withholding in situations where the irs has required withholding because a payee has been notified of underreporting sec_3406 law and analysis issue before analyzing whether sec_3406 and irm are consistent with each other it is important to note that each provision addresses different steps of the backup withholding process -- when and how the irs must take action in order to stop backup withholding and the timeline for the actual ceasing of the withholding by the payor sec_3406 states that if there has been a notified_payee_underreporting and the irs later determines that one of the conditions listed in sec_3406 has been satisfied the irs shall take action by i providing the payee with a written certification that withholding under subsection a c is to stop and ii notify the applicable payors and brokers that such withholding is to stop in other words when the irs takes action as described in sec_3406 it does not mean that backup withholding will automatically stop rather it means that the irs will begin the process necessary to stop withholding thus if the irs has previously given notice to the payor of underreporting the payor is required to withhold until the irs notifies the payee and the payor that the withholding is no longer required see letter 2027-c which the irs sends to the payor when backup withholding is no longer required sec_3406 explains how long the irs has before it must take action to stop backup withholding after it discovers that one of the conditions listed in sec_3406 has been satisfied in general if the irs has given notice to a payor with respect to any underreporting and then determines by october of any calendar_year that the withholding should stop because one of the conditions listed in sec_3406 has been satisfied the irs must take action to bring about the stopping preno-132126-09 of withholding no later than december of such calendar_year sec_3406 in situations where the irs determines there was no payee underreporting or the withholding has caused or will cause undue_hardship to the payee the irs must take action no later than the 45th day after the day on which the secretary made the determination sec_3406 thus nothing in sec_3406 states how long the withholding will remain in effect after the irs determines that the condition causing the withholding has been resolved the only timeframe prescribed is the one in which the irs has to start the process of stopping the withholding in contrast to the obligations of the irs under sec_3406 and c irm states the timeline for payors as to how long backup withholding should remain in effect after the irs determines and notifies the payors that the condition causing the withholding has been resolved irm states that once c bwh is imposed it normally will remain in effect until january of the following year if the condition causing c bwh is resolved by october martinsburg computing center will analyze for satisfied modules after october 15th of each year any taxpayer subject_to c bwh who has not resolved the condition by october 15th will continue under c bwh the following year this irm provision merely gives a general restatement of the law under sec_3406 that section provides the specific start and stop dates for determining the period that backup withholding should be in effect in the case of notified_payee_underreporting the payor of the reportable_payment is responsible for paying the backup_withholding_tax while c bwh remains in effect if the condition causing the withholding_tax is resolved by october and the payor is properly notified by the irs under sec_3406 and c the tax will normally remain in effect until january 1st of the following year to summarize sec_3406 and irm are not contradictory sec_3406 explains how long the irs has to take action to stop backup withholding after it determines that one of the conditions listed in sec_3406 has been satisfied whereas irm states how long backup withholding will remain in effect under sec_3406 after the condition causing withholding is resolved the irs is capable of taking action by december without preventing the january 1st deadline in irm and sec_3406 from being met by the payor ie if by december 1st the irs begins the process of stopping the withholding generally the withholding will cease on january 1st issue the irs is not always required to stop backup withholding within days after determining that one of the conditions listed in sec_3406 has been satisfied in preno-132126-09 fact the irs is not required to stop backup withholding within days after determining that one of the conditions listed in sec_3406 exists under any circumstances the irs is only required to take action as described in sec_3406 to stop backup withholding within days in two different situations those situations are described in sec_3406 sec_3406 explains that if during the 12-month_period ending on october of any calendar_year the irs determines that there was no payee underreporting or withholding has caused or would cause undue_hardship to the payee and it is unlikely that any payee underreporting by such payee will occur again the irs is required to take action to stop backup withholding no later than days after making the determination the days is the number of days the irs has to take action to stop the withholding from occurring in situations where there was no payee underreporting or there is a hardship caused or soon to be caused by the withholding there are two additional situations in which the irs must take action to stop backup withholding according to sec_3406 if the irs determines that a payee underreporting has been corrected and any_tax penalty or interest with respect to the payee underreporting has been paid or there is a bona_fide dispute as to whether there has been a payee underreporting the irs has until december 1st in the year in which the determination was made to take action to stop backup withholding there is no 45-day timeframe referenced for these two situations in providing this advice we coordinated with the sec_3406 experts in the office_of_chief_counsel cc pa b01 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
